        Case 1:20-cr-00357-VM Document 47 Filed 04/09/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            4/9/2021
UNITED STATES OF AMERICA,

                    -v-                                  20 CR 357 (VM)

ADEA BYRD,                                                    ORDER
                                 Defendant.




Victor Marrero, United States District Judge:

     This Order is entered, pursuant to Federal Rule of Criminal

Procedure 5(f) and the Due Process Protections Act, Pub. L. No 116–

182, 134 Stat. 894 (Oct. 21, 2020), to confirm the Government’s

disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963),

and its progeny, and to summarize the possible consequences of

violating those obligations.

     The Government must disclose to the defense all information

“favorable to an accused” that is “material either to guilt or to

punishment” and that is known to the Government.              Id. at 87.         This

obligation applies regardless of whether the defendant requests this

information    or    whether     the   information   would   itself    constitute

admissible evidence.       The Government shall disclose such information

to the defense promptly after its existence becomes known to the

Government    so    that   the   defense   may   make   effective     use   of    the

information in the preparation of its case.

     As part of these obligations, the Government must disclose any

information that can be used to impeach the trial testimony of a
          Case 1:20-cr-00357-VM Document 47 Filed 04/09/21 Page 2 of 3



Government witness within the meaning of Giglio v. United States,

405 U.S. 150 (1972), and its progeny.             Such information must be

disclosed sufficiently in advance of trial in order for the defendant

to make effective use of it at trial or at such other time as the

Court may order. 1

        The foregoing obligations are continuing ones and apply to

materials that become known to the Government in the future.               These

obligations also apply to information that is otherwise subject to

disclosure regardless of whether the Government credits it.

        In the event the Government believes that a disclosure under

this Order would compromise witness safety, victim rights, national

security,    a   sensitive   law-enforcement      technique,    or   any   other

substantial government interest, it may apply to the Court for a

modification of its obligations, which may include in camera review

or withholding or subjecting to a protective order all or part of

the information otherwise subject to disclosure. 2

        For purposes of this Order, the Government has an affirmative

obligation to seek all information subject to disclosure under this

Order    from    all   current   or   former   federal,    state,    and   local

prosecutors, law enforcement officers, and other officers who have

participated in the prosecution, or investigation that led to the


1 This Order does not purport to set forth an exhaustive list of the Government’s
disclosure obligations.
2 The Classified Information Procedures Act sets forth separate procedures to be

followed in the event that the Government believes matters relating to classified
information may arise in connection with the prosecution. See 18 U.S.C. app. 3
§§ 1 et seq.
                                        2
           Case 1:20-cr-00357-VM Document 47 Filed 04/09/21 Page 3 of 3



prosecution, of the offense or offenses with which the defendant is

charged.

     If the Government fails to comply with this Order, the Court,

in addition to ordering production of the information, may:

     (1)     specify the terms and conditions of such production;

     (2)     grant a continuance;

     (3)     impose evidentiary sanctions;

     (4) impose contempt or other sanctions on any lawyer
        responsible for violations of the Government’s disclosure
        obligations, or refer the matter to disciplinary authorities;

     (5) dismiss charges before trial or vacate a conviction after
        trial or a guilty plea; or

     (6)     enter any other order that is just under the circumstances.

SO ORDERED.

Dated:       NEW YORK, NEW YORK
             09 April 2021




                                        3
